  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )         2:18cr409-MHT
                                       )              (WO)
CEDRIC WRIGHT                          )

                            OPINION AND ORDER

    This case is before the court on defendant Cedric

Wright’s unopposed motion to continue trial.                       For the

reasons       set   forth    below,    the   court   finds    that    jury

selection and trial, now set for March 13, 2019, should

be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements    of    the    Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
             defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         §     3161(h)(7)(A).              In   granting      such      a

continuance,         the   court      may    consider,           among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”   § 3161(h)(7)(B)(i),              or    “would    deny        counsel

for the defendant or the attorney for the Government

the     reasonable            time     necessary           for      effective

preparation, taking into account the exercise of due

diligence.”         § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Wright in a speedy trial.

Upon Wright’s motion to reopen his suppression hearing,

the    United        States     Magistrate         Judge     has     set      an

evidentiary         hearing    on    the    matter     for   February        19.

                                      2
Given the ongoing suppression issue, and because the

parties will need additional time to respond to the

magistrate judge’s determination, the court concludes

that     a   continuance   is   necessary    to     allow   defense

counsel an adequate opportunity to prepare effectively

for trial.      In addition, the government does not oppose

the continuance.

                                ***

       Accordingly, it is ORDERED as follows:

       (1) Defendant Cedric Wright’s motion to continue

(doc. no. 46) is granted.

       (2) The jury selection and trial, now set for March

13, 2019, are continued to April 8, 2019, at 10:00 a.m.

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States       Courthouse    Complex,    One        Church    Street,

Montgomery, Alabama.

       DONE, this the 21st day of February, 2019.

                                   /s/ Myron H. Thompson____
                                UNITED STATES DISTRICT JUDGE
